Citation Nr: 0826458	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  02-10 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 30 per cent 
for status post liver transplant for cirrhosis due to 
hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Laura B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1969, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Providence, Rhode Island Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
status post liver transplant for cirrhosis due to hepatitis C 
and assigned a 30 percent rating, effective January 14, 1994.  
In a February 2000 rating decision, the RO continued this 30 
percent rating.  The veteran perfected his appeal with regard 
to the initial disability rating assigned.

The veteran testified at a video conference hearing before 
the undersigned Acting Veterans Law Judge in February 2006.  
A transcript of that hearing is associated with the claims 
file.

In April 2006, the Board remanded this case to the RO for 
further development.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The veteran was last afforded a VA examination in October 
2006.  The examiner noted that liver function test, as well 
as tests for hepatitis C and PCR were pending and that an 
addendum was to have been dictated after the results were 
obtained.  The tests were afforded, but the record does not 
contain the promised addendum.  Unfortunately, another remand 
is required in this case.  Moreover, inasmuch as the results 
are somewhat dated, the Board is of the additional opinion 
that a contemporaneous examination of the appellant by a VA 
physician would materially assist in the development of this 
appeal.

Although the Board sincerely regrets the additional delay, it 
is necessary to ensure due process is followed and that there 
is a complete record upon which to decide the appellant's 
claim so that he is afforded every possible consideration. 

The veteran has reported that as a result of his status post 
liver transplant he experienced a number of incapacitating 
episodes since 2005.  However, the record does not reflect 
that his symptoms associated with his status post liver 
transplant produced symptomatology severe enough to require 
bed rest supervised by a physician.  In these circumstances, 
VA has an obligation to at least advise the veteran to obtain 
a statement from his physicians.  Should the veteran so 
desire and can adequately identify the physician, the RO can 
obtain any such evidence on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  The names and addresses of all 
medical care providers who treated the 
veteran for his status post  liver 
transplant since October 2006 should be 
obtained.  After securing any necessary 
release, the records (not already in 
the claims folder) should be obtained 
and associated with his claims folder 
in order to give the veteran every 
consideration with respect to the 
present appeal and to ensure that the 
VA has met its duty to assist the 
veteran in developing the facts 
pertinent to the claim.  If the search 
for such records have negative results, 
documentation to that effect from each 
of such contacted entities should be 
placed in the claim file.

The veteran should also be instructed 
to obtain a statement from the 
physician who treated the veteran with 
bed rest on account of his status post 
liver transplant for each occasion of 
incapacitation since 2005, including 
the length of the bed rest required and 
as well as any associated supporting 
medical documentation.  Should the 
veteran so desire and can adequately 
identify the physician, the RO can 
obtain any such evidence on his behalf.

2.  The veteran should be scheduled for 
a VA medical examination by a physician 
to evaluate the severity of his status 
post liver transplant.  The claims file 
should be provided to the examiner 
prior to the examination.  The examiner 
is requested to report any active 
hepatitis C infection and whether and 
to what extent any other pertinent 
abnormalities are indicated.  Any more 
current tests deemed necessary in the 
examiner's discretion should be 
accomplished, and the examiner should 
review the results of any testing prior 
to completion of the examination 
report.  

The examiner's attention is invited to 
the VA examination report of October 
23, 2003, which included a diagnosis 
indicating recurrent hepatitis C, grade 
2 to 3 out of 4 and stage 2 out of 4 as 
well as the VA examination report of 
May 2, 2005 together with VA 
examinations conducted in 2006 and 
statements from W.D. Lewis, M.D. dated 
in April 2005 and Judith Lavigniac, 
APN-BC dated ion May 2005. 

The AMC/RO should provide the examiner 
with the current and former rating 
criteria for hepatitis C and cirrhosis 
of the liver.  The examiner should be 
requested to address all symptoms, and 
the severity of each, listed under both 
the former and revised rating criteria.  
The examiner is also requested to offer 
an opinion in terms of the relevant 
rating criteria as to whether the 
service connected disability increased 
in severity at any point during the 
period from 1994 to the present. 

The examiner should also take note of 
the regulatory definition of an 
"incapacitating episode" (under Note 2, 
Diagnostic Code 7354) and elicit from 
the veteran a history of the character 
of any reported flare-ups of hepatitis 
C.  It is imperative that the examiner 
distinguish any symptoms that may be 
attributable to the service-connected 
hepatitis C from any other non- 
service-connected disorder found to be 
present.  A rationale should be 
provided for all opinions expressed.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




